               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Garron LaDon Norris, #281530,         )      C/A No.: 1:19-245-JFA-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )        ORDER AND NOTICE
 Director Brian Sterling; Warden       )
 Mr. Joyner; and Major Mr. Ray, in     )
 their official capacities,            )
                                       )
                   Defendants.         )
                                       )

      Garron LaDon Norris (“Plaintiff”), proceeding pro se and in forma

pauperis, filed this complaint alleging a violation of his constitutional rights

against Director Brian Sterling, Warden Mr. Joyner, and Major Mr. Ray

(collectively “Defendants”). Pursuant to the provisions of 28 U.S.C. §

636(b)(1)(B) and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.), the undersigned is

authorized to review such complaints for relief and submit findings and

recommendations to the district judge.

I.    Factual and Procedural Background

      Plaintiff alleges he was housed in Lee Correctional Institution on April

15, 2018, when the inmates rioted. [ECF No. 1 at 5]. Plaintiff claims he was

subsequently diagnosed with post-traumatic stress disorder. Id. Plaintiff

contends Defendants are liable because they were aware of a staffing shortage

and that one female staff member was responsible for securing approximately
500 men. Id. at 6. Plaintiff states eight men died and twenty-two were injured.

Id. Plaintiff seeks monetary damages and injunctive relief. Id.

II.   Discussion

      A.    Standard of Review

      Plaintiff filed his complaint pursuant to 28 U.S.C. § 1915, which permits

an indigent litigant to commence an action in federal court without prepaying

the administrative costs of proceeding with the lawsuit. To protect against

possible abuses of this privilege, the statute allows a district court to dismiss

a case upon a finding that the action fails to state a claim on which relief may

be granted or is frivolous or malicious. 28 U.S.C. § 1915(e)(2)(B)(i), (ii). A

finding of frivolity can be made where the complaint lacks an arguable basis

either in law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992). A claim

based on a meritless legal theory may be dismissed sua sponte under 28 U.S.C.

§ 1915(e)(2)(B). See Neitzke v. Williams, 490 U.S. 319, 327 (1989).

      Pro se complaints are held to a less stringent standard than those

drafted by attorneys. Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978). A

federal court is charged with liberally construing a complaint filed by a pro se

litigant to allow the development of a potentially meritorious case. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). In evaluating a pro se complaint, the plaintiff’s

allegations are assumed to be true. Fine v. City of N.Y., 529 F.2d 70, 74 (2d

Cir. 1975). The mandated liberal construction afforded to pro se pleadings

                                       2
means that if the court can reasonably read the pleadings to state a valid claim

on which the plaintiff could prevail, it should do so. Nevertheless, the

requirement of liberal construction does not mean that the court can ignore a

clear failure in the pleading to allege facts that set forth a claim currently

cognizable in a federal district court. Weller v. Dep’t of Soc. Servs., 901 F.2d

387, 390–91 (4th Cir. 1990).

      B.    Analysis

      A complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although

the court must liberally construe a pro se complaint, the United States

Supreme Court has made it clear that a plaintiff must do more than make

conclusory statements to state a claim. See Ashcroft v. Iqbal, 556 U.S. 662,

677‒78 (2009); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007).

Rather, the complaint must contain sufficient factual matter, accepted as true,

to state a claim that is plausible on its face, and the reviewing court need only

accept as true the complaint’s factual allegations, not its legal conclusions.

Iqbal, 556 U.S. at 678‒79.

      The doctrine of supervisory liability is generally inapplicable to § 1983

suits, such that an employer or supervisor is not liable for the acts of his

employees, absent an official policy or custom that results in illegal action. See

Monell v. Department of Social Services, 436 U.S. 658, 694 (1978); Fisher v.

                                       3
Washington Metro. Area Transit Authority, 690 F.2d 1133, 1142–43 (4th Cir.

1982). The Supreme Court explains that “[b]ecause vicarious liability is

inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each

Government-official defendant, through the official’s own individual actions,

has violated the Constitution.” Iqbal, 556 U.S. at 676; see Slakan v. Porter, 737

F.2d 368, 372–74 (4th Cir. 1984) (finding officials may be held liable for the

acts of their subordinates, if the official is aware of a pervasive, unreasonable

risk of harm from a specified source and fails to take corrective action as a

result of deliberate indifference or tacit authorization). Plaintiff’s complaint

provides insufficient allegations to demonstrate Defendants personally

violated his constitutional rights or that they were deliberately indifferent to

their subordinates’ actions that posed a constitutional risk of injury to Plaintiff.

See Carter v. Morris, 164 F.3d 215, 221 (4th Cir. 1999) (outlining the

requirements to hold a supervisor liable for constitutional injuries inflicted by

their subordinates). Accordingly, Plaintiff’s complaint should be summarily

dismissed. See Leer v. Murphy, 844 F.2d 628 (9th Cir. 1988) (noting

“[s]weeping conclusory allegations against a prison official will not suffice”; an

inmate must set forth specific facts as to each individual defendant’s

participation).




                                        4
                   NOTICE CONCERNING AMENDMENT

      Plaintiff may attempt to correct the defects in his complaint by filing an

amended complaint by February 19, 2019, along with any appropriate service

documents. Plaintiff is reminded that an amended complaint replaces the

original complaint and should be complete in itself. See Young v. City of Mount

Ranier, 238 F.3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended

pleading ordinarily supersedes the original and renders it of no legal effect.”)

(citation and internal quotation marks omitted). If Plaintiff files an amended

complaint, the undersigned will conduct screening of the amended complaint

pursuant to 28 U.S.C. § 1915A. If Plaintiff fails to file an amended complaint

or fails to cure the deficiencies identified above, the undersigned will

recommend to the district court that the claims be dismissed without leave for

further amendment.

      IT IS SO ORDERED.



February 6, 2019                           Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                      5
